878 F.2d 1430Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.N. Robert KNIGHT, Plaintiff-Appellant,v.UNITED STATES OF AMERICA, Department of the Navy,Defendants-Appellees.
No. 88-2978.
United States Court of Appeals, Fourth Circuit.
Submitted April 14, 1989.Decided July 6, 1989.

N. Robert Knight, appellant pro se.
John Harris Douglas, Office of the United States Attorney, for appellee.
Before CHAPMAN and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
N. Robert Knight appeals from the district court's order denying relief in this civil action.  Our review of the record and the district court's opinion incorporating the report and recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Knight v. United States, C/A No. 88-769-2 (D.S.C. Nov. 10, 1988).  We grant Knight's "motion for sua sponte," which we take to be a request to proceed on the documents of record.  We deny Knight's motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.